


110 HR 5157 IH: RISE Act
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5157
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Markey, Mr. Filner,
			 Ms. Clarke,
			 Mr. Conyers,
			 Mr. Boucher,
			 Mr. Jefferson,
			 Mr. Gutierrez,
			 Mr. Tierney,
			 Ms. Norton,
			 Mr. DeFazio,
			 Ms. Baldwin,
			 Mr. Cummings,
			 Mr. Farr, Mr. Abercrombie, Ms.
			 Moore of Wisconsin, Mr. Thompson of
			 Mississippi, Ms. Wasserman
			 Schultz, Mr. Butterfield,
			 Ms. Roybal-Allard,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hinchey,
			 Mr. McGovern,
			 Mr. Kucinich,
			 Ms. Lee, Mr. Allen, Mr.
			 Rangel, Mr. Cohen,
			 Mr. Ryan of Ohio,
			 Mr. Olver,
			 Mr. Ackerman,
			 Mr. Hare, Mr. Ellison, Mr.
			 George Miller of California, Mr.
			 Towns, Mr. Clyburn,
			 Mr. Van Hollen,
			 Mr. McDermott,
			 Mr. Honda,
			 Mr. Capuano,
			 Mr. Waxman,
			 Mr. Wynn, Mr. Gonzalez, Mr.
			 Lantos, Ms. Zoe Lofgren of
			 California, Mr. Berman,
			 Mr. Stark,
			 Mr. Al Green of Texas,
			 Mr. Paul, Ms. Woolsey, Mr.
			 Watt, Mr. Clay,
			 Ms. Linda T. Sánchez of California,
			 Mr. Payne,
			 Mr. Davis of Illinois,
			 Mr. Johnson of Georgia,
			 Ms. Hirono,
			 Ms. Slaughter,
			 Ms. Schakowsky,
			 Mr. Matheson,
			 Mr. Snyder,
			 Mr. Scott of Virginia,
			 Mr. Nadler,
			 Mr. Brady of Pennsylvania,
			 Mrs. Christensen,
			 Mrs. Capps,
			 Mr. Jackson of Illinois,
			 Mr. Rush, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to repeal the
		  provisions prohibiting persons convicted of drug offenses from receiving
		  student financial assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Impediments to Students
			 Education Act  or the RISE Act.
		2.Repeal of
			 provisions prohibiting persons convicted of drug offenses from receiving
			 student financial assistanceSubsection (r) of section 484 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1091(r)) is repealed.
		
